8/19/2020      Case 3:20-cv-00758-SMY Document 11-2
                                           CM/ECF - U.S.Filed
                                                        District 09/08/20
                                                                 Court:ilsd-QueryPage 1 of 1 Page ID #43

                                                               Select A Case


                                                 Deborah Laufer is a plaintiff in 6 cases.


                  3:20-cv-00576-JPG             Laufer v. Kalpana, Inc                        filed 06/16/20


                  3:20-cv-00577-JPG             Laufer v. Patel et al                         filed 06/16/20 closed 08/13/20


                  3:20-cv-00756-JPG             Laufer v. JP Hotels, Inc                      filed 08/05/20


                  3:20-cv-00757-JPG             Laufer v. Mansi and Sanket, Inc. filed 08/05/20


                  3:20-cv-00758-SMY Laufer v. Cripe                                           filed 08/05/20


                  3:20-cv-00760-JPG             Laufer v. Hiway House, Inc.                   filed 08/05/20


                                                          PACER Service Center
                                                               Transaction Receipt
                                                                 08/19/2020 13:37:27
                                    PACER                                 Client
                                                    ~,a0022:2562828:0                  9999010-1
                                    Lo n:                                 Code:
                                                                          Search       Last Name: Laufer First
                                    Description: Search
                                                                          Cnteria:     Name: Deborah
                                    Billable
                                                    1                     Cost:        0.10
                                    Pages:




                                                                                                                       EXHIBIT
                                                                                                                               B
https://ecf.ilsd.uscourts.gov/cgi-bin/iquery.pl?652873335348818-L_1_0-1                                                            7/1
